  Case 4:20-cv-00040-PK Document 41 Filed 06/15/21 PageID.1286 Page 1 of 4
                                                                                     FILED
                                                                                 2021 JUN 15
                                                                                    CLERK
                                                                              U.S. DISTRICT COURT


      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                        CENTRAL DIVISION, SOUTHERN REGION


 JESSICA ATILANO,                                          MEMORANDUM DECISION
                                                               AND ORDER
                Plaintiff,

 v.                                                            Case #4:20-cv-00040-PK

 ANDREW M. SAUL, Commissioner of
 Social Security,

                Defendant.                                 Magistrate Judge Paul Kohler


       The parties consented to proceed before a magistrate judge in accordance with 28 U.S.C.

§ 636(c) and Federal Rule of Civil Procedure 73. (Dkt. 14.) On February 26, 2021, the Court

entered a Judgment in favor of Plaintiff. (Dkt. 34.) Now before the Court is Plaintiff’s “Petition

and Memorandum for EAJA Attorney Fees.” (Dkt. 35.) Defendant responded and Plaintiff

replied. (Dkt. 39 & 40.) The Court reviewed the record and the written memoranda submitted

by the parties. Pursuant to civil rule 7-1(f) of the Rules of Practice for the United States District

Court for the District of Utah, the court concludes that oral argument is not necessary and will

determine the motion on the basis of the written memoranda. See DUCivR 7-1(f).

                                            ANALYSIS

        The EAJA provides for an award of attorney fees and other expenses to a prevailing

party, as follows:

               Except as otherwise specifically provided by statute, a court shall
               award to a prevailing party other than the United States fees and
               other expenses, in addition to any costs awarded pursuant to
               subsection (a), incurred by that party in any civil action (other than
  Case 4:20-cv-00040-PK Document 41 Filed 06/15/21 PageID.1287 Page 2 of 4




               cases sounding in tort), including proceedings for judicial review
               of agency action, brought by or against the United States in any
               court having jurisdiction of that action, unless the court finds that
               the position of the United States was substantially justified or that
               special circumstances make an award unjust.

28 U.S.C. § 2412(d)(1)(A).

               [T]he Commissioner ha[s] the burden of proof to show that [his]
               position was substantially justified. The test for substantial
               justification in this circuit is one of reasonableness in law and fact.
               Thus, the [Commissioner’s] position must be justified to a degree
               that could satisfy a reasonable person. The [Commissioner’s]
               position can be justified even though it is not correct.

Hackett v. Barnhart, 475 F.3d 1166, 1172 (10th Cir. 2007) (quotations and citations omitted). In

determining whether the Commissioner’s position was substantially justified, the court must

examine both the underlying agency’s conduct and the Commissioner’s defense of that conduct

on appeal in the district court. See 28 U.S.C. § 2412(d)(2)(D).

       The EAJA also provides that

               [a] party seeking an award of fees and other expenses shall, within
               thirty days of final judgment in the action, submit to the court an
               application for fees and other expenses which shows that the party
               is a prevailing party and is eligible to receive an award under this
               subsection, and the amount sought, including an itemized
               statement from any attorney or expert witness representing or
               appearing in behalf of the party stating the actual time expended
               and the rate at which fees and other expenses were computed. The
               party shall also allege that the position of the United States was not
               substantially justified. Whether or not the position of the United
               States was substantially justified shall be determined on the basis
               of the record (including the record with respect to the action or
               failure to act by the agency upon which the civil action is based)
               which is made in the civil action for which fees and other expenses
               are sought.

Id. § 2412(d)(1)(B). The thirty-day period for applying for attorney fees under the EAJA runs

from the date the judgment is final and not appealable. See id. § 2412(d)(2)(G).

                                                  2
  Case 4:20-cv-00040-PK Document 41 Filed 06/15/21 PageID.1288 Page 3 of 4




       In her motion and reply, Plaintiff argues that she is entitled to an award of $5,682.62 for

attorney fees pursuant to the EAJA and has included the required itemized statement of fees.

Plaintiff asserts that she is the prevailing party and that the position of the Commissioner in this

case was not substantially justified. Plaintiff further contends that the fees sought are reasonable.

       In response, the Commissioner argues that his position in this case was substantially

justified. More specifically, the Commissioner contends that even though the court determined

that the ALJ erred in the step three analysis, it was still reasonable for the Commissioner to

defend the case. While it is true that the Commissioner’s position can be justified even if it is not

correct, see Hackett, 475 F.3d at 1172, the court determines that principle does not apply here.

       In its order remanding the case, the Court noted the complete absence of an analysis of

the migraine headaches (a severe impairment) at step three. The ALJ did not refer to Dr. Heaton

or analyze Listing 11.02 and there is nothing in the ALJ’s opinion that would have allowed the

Court to make a reasonable inference otherwise. See, e.g. Haga v. Astrue, 482 F.3d 1205, 1207–

08 (10th Cir. 2007). Doing so would have been an inappropriate “post hoc effort to salvage the

ALJ's decision.” See, Allen v. Barnhart, 357 F.3d 1140, 1142-1145 (10th Cir.2004).

       The court notes that it is possible that “findings at other steps of the sequential process

may provide a proper basis for upholding a step three conclusion that a claimant's impairments

do not meet or equal any listed impairment.” Fischer-Ross v. Barnhart, 431 F.3d 729, 733 (10th

Cir. 2005). The problem in this case, however, is the fact that there is not a conclusion by the

ALJ, or any analysis at all, of the headaches at step three. In other words, it’s not the way the

ALJ articulated his opinion, it’s the absence of any meaningful articulation for the Court to

follow at step three (or anywhere else) regarding the issue. For that reason, the court concludes


                                                  3
  Case 4:20-cv-00040-PK Document 41 Filed 06/15/21 PageID.1289 Page 4 of 4




that the Commissioner’s position with respect the step three analysis was not substantially

justified, either at the agency level or on appeal.

       Finally, although not challenged by the Commissioner, the court concludes that the

attorney fees sought by Plaintiff are reasonable.

                                  CONCLUSION AND ORDER

       Accordingly, Plaintiff’s “Petition and Memorandum for EAJA Attorney Fees” is

GRANTED. The Commissioner shall pay Plaintiff an award of attorney fees under the EAJA of

$5,682.62.

       DATED: 15 June 2021

                                               BY THE COURT:




                                               PAUL KOHLER
                                               United States Magistrate Judge




                                                      4
